     Case 3:20-cv-01351-JAH-MSB Document 16 Filed 10/26/20 PageID.81 Page 1 of 3

 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN GILLETT,                                        Case No.: 20cv1351-JAH(MSB)
12                                       Plaintiff,
                                                          ORDER SETTING FOLLOW-UP VIDEO
13   v.                                                   SETTLEMENT CONFERENCE AND
                                                          CONTINUING CASE MANAGEMENT
14   EI CORPORATION, INC., et al.,
                                                          CONFERENCE
15                                   Defendants.

16
17
18
19         On October 26, 2020, the Court held a video follow-up Settlement Conference
20   (“SC”) via Zoom. (See ECF No. 15.) Pursuant to the discussions during the conference,
21   the Court sets another follow-up video SC for November 13, 2020, at 2:00 p.m., to be
22   hosted through the Court’s ZoomGov account. All discussions at the SC will be informal,
23   off the record, privileged, and confidential. The following rules and deadlines apply:
24         1.     Personal Appearance of Parties Required: All named parties, party
25   representatives, including claims adjusters for insured defendants, as well as the
26   principal attorney(s) responsible for the litigation, must participate in the video
27   conference, and be legally and factually prepared to discuss and resolve the case.
28   Counsel appearing without their clients (whether or not counsel has been given
                                                      1
                                                                                  20cv1351-JAH(MSB)
     Case 3:20-cv-01351-JAH-MSB Document 16 Filed 10/26/20 PageID.82 Page 2 of 3

 1   settlement authority) will be cause for immediate imposition of sanctions and may also
 2   result in the immediate termination of the conference.
 3          2.     Full Settlement Authority Required: A party or party representative with
 4   full settlement authority1 must be present at the conference. Retained outside
 5   corporate counsel shall not appear on behalf of a corporation as the party
 6   representative who has the authority to negotiate and enter into a settlement.
 7          3.     The Court will use its official Zoom video conferencing account to hold the
 8   SC.
 9          4.     Before the SC, the Court will e-mail each SC participant an invitation to join
10   a Zoom video conference. Participants are encouraged to use laptops or desktop
11   computers for the video conference, as mobile devices often offer inferior performance.
12   Participants shall join the video conference by following the ZoomGov Meeting
13   hyperlink in the invitation. Participants who do not have Zoom already installed on
14   their device when they click on the ZoomGov Meeting hyperlink will be prompted to
15   download and install Zoom before proceeding. Zoom may then prompt participants to
16   enter the password included in the invitation.
17          5.     Each participant should plan to join the Zoom video conference at least five
18   minutes before the start of the SC to ensure that the SC begins promptly at 2:00 p.m.
19   The Zoom e-mail invitation may indicate an earlier start time, but the SC will begin at
20   the Court-scheduled time.
21   ///
22
23
     1
       “Full settlement authority” means that the individuals at the settlement conference must be
24   authorized to fully explore settlement options and to agree at that time to any settlement terms
     acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989).
25
     The person needs to have “unfettered discretion and authority” to change the settlement position of a
26   party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481, 485–86 (D. Ariz. 2003). The purpose of requiring a
     person with unlimited settlement authority to attend the conference contemplates that the person’s
27   view of the case may be altered during the face to face conference. Id. at 486. A limited or a sum
     certain of authority is not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir.
28   2001).
                                                        2
                                                                                            20cv1351-JAH(MSB)
     Case 3:20-cv-01351-JAH-MSB Document 16 Filed 10/26/20 PageID.83 Page 3 of 3

 1        6.    Case Management Conference: If the case does not settle during the SC,
 2   the Court will conduct a Case Management Conference.
 3        IT IS SO ORDERED.
 4   Dated: October 26, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
                                                                          20cv1351-JAH(MSB)
